Citation Nr: 0306689	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  98-07 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a dental condition, for 
the purpose of eligibility for VA outpatient dental 
treatment.  


REPRESENTATION

Appellant represented by:	Mr. John Welcome, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from December 1952 to November 
1954.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision by the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the issue of entitlement to service 
connection for dental benefits on the basis that it was not 
well-grounded.  The veteran appealed that determination.  In 
an April 1998 supplemental statement of the case, the issue 
was apparently addressed under the new and material standard.  
In January 2000, the veteran testified before the undersigned 
at a personal hearing at the RO.  In February 2000, the Board 
remanded this case to the RO for consideration of 38 C.F.R. 
§ 3.381.  In a January 2003 supplemental statement of the 
case, the RO addressed Veterans Claims Assistance Act (VCAA), 
38 C.F.R. § 3.159 regarding VA's responsibilities in 
developing the claim, 38 C.F.R. § 3.381, and 38 C.F.R. 
§ 17.161.  Although 38 C.F.R. § 3.156 was included, the claim 
was addressed on the merits.  

The Board notes that there is a final RO decision of record 
which denied VA outpatient dental treatment.  This decision 
is dated in February 1963.  Since that time, the law and 
regulations governing dental claims have been changed many 
times.  When a provision of law or regulation creates a 
potentially new basis of entitlement to veteran benefits 
through the liberalization of the requirements for 
entitlement to benefits, a claim under the new law is a claim 
separate and distinct from the claim previously denied prior 
to the liberalizing law or regulation.  See Spencer v. Brown, 
4 Vet. App. 283 (1993).  Accordingly, the veteran's instant 
claim will be decided on the basis of the entire record.





FINDING OF FACT

The veteran's current dental conditions involving treatable 
carious teeth and replaceable missing teeth are not 
compensable disabilities under VA's Rating Schedule and are 
not due to service trauma or combat service; the veteran's 
initial application for VA dental treatment was not made 
within one year of his separation from service; the veteran 
is not a POW; he has never received VA dental treatment; he 
is not service-connected for any disability; he is not 
participating in VA's vocational rehabilitation program; and 
he is not receiving care and services under Chapter 17.


CONCLUSION OF LAW

The criteria for service connection for a dental condition, 
for the purpose of eligibility for VA outpatient dental 
treatment, are not met.  38 U.S.C.A. § 1712 (West 2002); 38 
C.F.R. § 3.381 (1998 and 2002), § 4.149 (1998), § 4.150 
(2002), § 17.161 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the outcome of the February 1997 
decision.  He was also furnished a statement of the case as 
well as two supplemental statements of the case.  In the 
January 2003 supplemental statement of the case, VCAA was 
addressed.  In addition, at his hearing before the 
undersigned, the undersigned also complied with 38 C.F.R. 
§ 3.103.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran's service medical records were 
obtained.  VA has fulfilled its duty to assist.

The Board notes that the veteran filed his current claim in 
November 1996.  Subsequent to the initiation of his claim, 
the regulations pertaining to entitlement to service 
connection for dental disabilities were revised in terms of 
the types of dental disabilities for which service connection 
could be established.  Because his claim has been pending 
since November 1996, he is entitled to the application of the 
version of the regulations that is more favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  VAOPGCPREC 3-00.

According to the regulations in effect in November 1996, each 
missing or defective tooth and each disease of the investing 
tissue were to be considered separately, and service 
connection could be granted for disease or injury of 
individual teeth and of the investing tissue, shown by the 
evidence of having been incurred in or aggravated during 
service.  Pre-existing dental disorders were not to be found 
to have been aggravated by service merely because treatment 
was received during service.  As to each non-compensable 
service-connected dental condition, a determination was to be 
made as to whether it was due to combat wound or other 
service trauma, or whether the veteran was a prisoner-of-war 
(POW).  Salivary deposits, malposed teeth with no pathology 
shown, extraction of third molars in the absence of disease 
following a reasonable period of service, and gingivitis were 
not to be service-connected.  Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions, and could be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient treatment pursuant to 38 
C.F.R. § 17.120 (now 38 C.F.R. § 17.160).  38 U.S.C.A. § 1712 
(West 1991); 38 C.F.R. §§ 3.381, 3.382, 4.149 (1995).

The regulations were revised in June 1999.  See Service 
Connection of Dental Conditions for Treatment Purposes, 54 
Fed. Reg. 30,393 (June 8, 1999) [codified at 38 C.F.R. §§ 
3.381, 4.149].  With the amendment, the reference in 38 
C.F.R. § 3.149 (1995) regarding the disabilities for which 
compensation benefits were precluded was eliminated, and 
nearly identical language entered in 38 C.F.R. § 3.381(a).  
38 C.F.R. §  3.381 continued to require a determination, when 
applicable, of whether the dental condition was due to combat 
or other service trauma, and whether the veteran had been a 
POW.  38 C.F.R. § 3.381 was also revised to provide that 
dental conditions could be service-connected for treatment 
purposes if they were shown in service after a period of 180 
days.  In addition, all of 38 C.F.R. § 3.382 (1995), which 
allowed for the establishment of service connection for 
Vincent's disease and/or pyorrhea, was eliminated.  The end 
result is that service connection for treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment, if they are 
manifested after 180 days of service, in accordance with 38 
C.F.R. § 17.161.

The categories for VA outpatient dental treatment are listed 
in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161, and include:

(a) Class I.  Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.

(b) Class II.  Those having a service-connected 
noncompensable dental condition or disability as shown to 
have been in existence at time of discharge or release from 
active service, which took place after September 30, 1981, 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition, subject to various 
restrictions including timely application within 90 days 
after service.  As to those with service before October 1, 
1981, those having a service-connected noncompensable 
disability shown to have been in existence at the time of 
discharge or release from active service before October 1, 
1981, may be eligible for one-time treatment if, in pertinent 
part, the application is made within one year of discharge 
from service.  

(c) Class II(a).  Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.

(d) Class II(b).  Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as POWs for a period of less than 
90 days may be authorized any treatment as reasonably 
necessary for the correction of such service-connected dental 
condition or disability.

(e) Class II(c).  Those who were POWs for 90 days or more, as 
determined by the concerned military service department, may 
be authorized any needed dental treatment.

(f) Class IIR (Retroactive).  Any veteran who had made prior 
application for and received dental treatment from the VA for 
noncompensable dental conditions, but was denied replacement 
of missing teeth which were lost during any period of service 
prior to his/her last period of service may be authorized 
such previously denied benefits, subject to various 
conditions including timely application within one year of 
April 5, 1983.

(g) Class III.  Those having a dental condition 
professionally determined to be aggravating an associated 
service-connected condition or disability may be authorized 
dental treatment for only those dental conditions which, in 
sound professional judgment, are having a direct and material 
detrimental effect upon the associated basic condition or 
disability.

(h) Class IV.  Those whose service-connected disabilities are 
rated at 100 percent by schedular evaluations or who are 
entitled to the 100 percent rate by reason of individual 
unemployability may be authorized any needed dental 
treatment.

(i) Class V.  A veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated in 
38 C.F.R. § 17.47(g).

(j) Class VI.  Any veterans scheduled for admission or 
otherwise receiving care and services under Chapter 17 of 38 
U.S.C. may receive outpatient dental care which is medically 
necessary, i.e., is for a dental condition clinically 
determined to be complicating a medical condition currently 
under treatment.

The veteran served on active duty from 1952 to 1954.  A 
review of his service medical records shows that on entrance, 
he did not have any dental defect.  Dental treatment was 
performed during service.  On his separation examination, it 
was noted that several teeth were missing, specifically: 
teeth numbered 2, 3, 30, 31, and 32 on the right side and 
teeth numbered 15, 17, 18, and 19 on the left side.  Tooth 
numbered 20 on the left side was noted to be a restorable 
tooth.  It was remarked, Class 2, EM instructed to have 
dental defects corrected.

After service, in December 1954, the veteran applied for 
service connection.  His claim was limited to service 
connection for a shoulder disorder.  In February 1963, in a 
VA Form 10-2827, Application for Outpatient Treatment, the RO 
noted that the veteran had filed a dental claim.  It was also 
noted that there was a "prior dental claim," but there had 
been no reply to date.  The Board notes that the only claim 
of service connection before that time was the claim of 
service connection for a shoulder disorder.  In the VA Form 
10-2827, the veteran indicated that he did not suffer any 
dental trauma, was not involved in combat, nor was he a POW.  
The record is in accord with those statements.  Currently, at 
two personal hearings, the veteran also maintained that he 
did not suffer dental trauma during service.  He asserted 
that dental work was performed during service and it was not 
completed.  In addition, he stated that mercury was put in 
his filling which has caused him to have headaches.  The 
veteran indicated that he applied for dental treatment in 
1954, but he never received any treatment.  In the early 
1990's, he saw that he was approved for dental treatment on a 
computer screen of a VA employee.  The veteran also asserted 
that he attempted to obtain VA treatment for his dental 
problems on many occasions, but was turned down.  

With regard to the veteran's contentions that he applied for 
dental treatment from VA in 1954, the record shows otherwise.  
In his application for VA benefits in 1954, he only indicated 
that he had a shoulder disorder.  There is no documentary 
record of a claim for dental treatment until 1963.  In 1963, 
his claim was rejected due to filing subsequent to the time 
limit.

As noted above, in order for Class I outpatient dental 
treatment to be warranted, a veteran must have a service-
connected compensable dental disability or condition.  In 
this case, the service medical records show not dental defect 
at entry, dental treatment during service, and filled and 
missing teeth on the separation examination.  Currently, the 
veteran maintains that he has filled and missing teeth for 
which he seeks VA dental treatment.  However, the veteran's 
current dental conditions are noncompensable per 38 C.F.R. § 
4.150.  His current dental conditions, by his own admission, 
involve disease such as treatable carious teeth and 
replaceable missing teeth for which compensation is not 
payable.  See 38 C.F.R. § 4.149 (1998), 38 C.F.R. § 3.381 
(2002).  As such, Class I outpatient dental treatment is not 
warranted.  

In order for Class II outpatient dental treatment to be 
warranted, a veteran who served before October 1, 1981, must 
have a service-connected noncompensable disability shown to 
have been in existence at the time of discharge or release 
from active service before October 1, 1981, if, in pertinent 
part, the application is made within one year of discharge 
from service.  In this case, despite his assertion to the 
contrary, the record establishes that the veteran's initial 
application for VA dental treatment was received in 1963, 
many years after his separation from service.  

In order for Class II(a) outpatient dental treatment to be 
warranted, a veteran must have a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma.  The veteran 
has admitted that his dental disabilities were not the result 
of dental trauma or combat service.  The record confirms that 
assertion.

In order for Class II(b) and II(c) outpatient dental 
treatment to be warranted, a veteran must have a service-
connected noncompensable dental condition or disability and 
have been interned as a POW.  The veteran is not a POW.  

In order for Class IIR (Retroactive) outpatient dental 
treatment to be warranted, a veteran must have made a prior 
application for and received dental treatment from the VA for 
noncompensable dental conditions, but was denied replacement 
of missing teeth which were lost during any period of service 
prior to his/her last period of service.  The veteran has 
never received VA dental treatment.  

In order for Class III and Class IV outpatient dental 
treatment to be warranted, a veteran must have been service-
connected for a disability and meet other criteria.  The 
veteran is not service-connected for any disability.  

In order for Class V outpatient dental treatment to be 
warranted, a veteran (must be participating in a 
rehabilitation program under Chapter 31.  The veteran is not 
participating in VA's vocational rehabilitation program.  

In order for Class VI outpatient dental treatment to be 
warranted, a veteran must be receiving care and services 
under Chapter 17 of 38 U.S.C.A.  The veteran is not in 
receipt of this type of treatment.  

In light of the foregoing, the criteria for service 
connection for a dental condition, for the purpose of 
eligibility for VA outpatient dental treatment, are not met.  
The preponderance of the evidence is against the claim.  Thus 
the benefit-of-the-doubt rule does not apply, and the claim 
is denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a dental condition, for the purpose of 
eligibility for VA outpatient dental treatment, is denied.  


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

